Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 07/13/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,478,620
 Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 generally recite a medical system with an implantable medical device with a pacing extension, pacing electrode, fixation member with fingers, wherein each finger extends from a fixed end to an arc and from the arc to a free end, wherein the arc is distal to the distal end of the housing, and wherein each finger is configured to assume a relaxed condition and an extended condition, wherein: the free end is proximal to the fixed end, proximal to the arc, and proximal to the distal end of the device housing in the relaxed condition; the free end is distal to the fixed end, distal to the arc, and distal to the distal end of the device housing in the extended condition; and the pacing electrode is distal to the arc in the relaxed condition, a deployment tube, and an inner member, which is generally recited in claims 1-9 of the patent.
It is clear that all the elements of claims 1, 2, 4-21 are to be found in claims 1-9 of the patent.  The difference between claims 1, 2, 4-21 of the application and claims 1-9 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 1-9 of the patent is in effect a “species” of the “generic” invention of claims 1, 2, 4-21.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-8, 11-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0035748 (Bonner et al.) in view of U.S. Patent Publication Number 2012/0172892 (Grubac) and U.S. Patent Number 3,939,843 (Smyth)
Regarding claims 1, 2,  5, 6, 21  Bonner discloses as shown in Figure 2A, an implantable medical device comprising: a device housing (housing of therapy generator 210, see paragraph [0014]); a pacing extension (isolated conductor 230, see paragraph [0014]) extending distally from a distal end of the device housing; a pacing electrode (therapy delivery element 213, see paragraph [0014]) mounted on a distal end of the pacing extension; and a fixation member (fixation member 215, see paragraph [0014]) attached to the distal end of the device housing, the fixation member comprising a plurality of fingers (Figure 2A shows at least two), wherein each finger extends from a fixed end to an arc and from the arc to a free end, wherein the arc is distal to the distal end of the housing, and wherein each finger is configured to assume a relaxed condition and an extended condition (any manual manipulation of the tines disclosed by Bonner towards the distal or front end of the therapy generator constitutes an extended condition), wherein: the free end is proximal to the fixed end, proximal to the arc, and outward of the arc in the relaxed condition; see Figure 2A; such that the arc is between the free end and a longitudinal axis of the device housing when each finger is in the relaxed condition, and the pacing electrode is distal to the arc in the relaxed condition, wherein the pacing electrode is distal to the free end in the extended condition. 

    PNG
    media_image1.png
    245
    840
    media_image1.png
    Greyscale

Bonner fails to disclose the free end is distal to the fixed end, distal to the arc, and distal to the distal end of the device housing in the extended condition, each finger is configured to generate a spring force acting in a direction away from the device housing when the free end is displaced toward the device housing, and the plurality of fingers are configured to hold the pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface.
	Grubac, from the same field of endeavor teaches a similar implantable medical device as shown Figures 3, 4A, with a similar fixation member (tines 103, see paragraph [0050]) attached to the distal end of the device housing, the fixation member comprising a plurality of fingers wherein each finger extends from a fixed end to an arc and from the arc to a free end used for the same purpose of fixing an implantable medical device within the heart, wherein the arc is distal to the distal end of the housing, and wherein each finger is configured to assume a relaxed condition and an extended condition, wherein: the free end is proximal to the fixed end, proximal to the arc, and proximal to the distal end of the device housing in the relaxed; Figure 3; where the free end is distal to the fixed end, distal to the arc, and distal to the distal end of the device housing in the extended condition, and the plurality of fingers are configured to hold a pacing electrode (which is attached the housing of the device) against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface. See Figure 4A.
	Grubac discloses wherein each finger generates a spring force acting in a direction to return the finger to the relaxed condition when some portion of the finger is displaced toward the device housing from the relaxed condition, wherein each finger is elastically deformable between the relaxed condition and the extended condition, and each finger is configured to transition from the extended condition to the relaxed condition and configured to transition from the relaxed condition to the extended condition. See paragraph [0050].
Grubac discloses wherein the free end is a rounded end capable of preventing tissue penetration (During deployment and removal, see paragraph [0074]). See paragraph [0050].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner by substituting the fixation member disclosed by Bonner for the one disclosed by Grubac such that the free end is distal to the fixed end, distal to the arc, and distal to the distal end of the device housing in the extended condition, wherein each finger generates a spring force acting in a direction to return the finger to the relaxed condition when some portion of the finger is displaced toward the device housing from the relaxed condition, wherein the free end is a rounded end capable of preventing tissue penetration, wherein each finger is elastically deformable between the relaxed condition and the extended condition, and each finger is configured to transition from the extended condition to the relaxed condition and configured to transition from the relaxed condition to the extended condition, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	So modified the Office interprets Bonner in view of Grubac as disclosing the plurality of fingers are configured to hold a pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface because the fingers disclosed by Grubac as disclosed as configured to hold the housing against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface and Bonner discloses the pacing electrode is attached to the housing.
Smyth, from the same filed of endeavor teaches a similar implantable medical device as shown in Figure 1, with similar fingers (tines 22, see col. 3, lines 28-44) used for the same purpose of orientating an electrode within the body, and the plurality of fingers are configured to hold the pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface, wherein the plurality of fingers are configured to hold the pacing electrode against tissue when the each finger is compressed toward the housing by the tissue surface, such that the each finger is between the tissue surface and the housing, for the purpose of urging an electrode forward and into engagement with the surrounding tissue. see col. 5, lines 34-51.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner such that each finger is configured to generate a spring force acting in a direction away from the device housing when the free end is displaced toward the device housing, and the plurality of fingers are configured to hold the pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface  in order to configure the tines to urge the electrode forward and into engagement with the surrounding tissue
Regarding claim 4, Bonner discloses wherein the arc encloses an angle of at least ninety degrees in the relaxed condition. 
Regarding claim 7, Bonner in view of Grubac fail to disclose wherein the plurality of device fingers comprises up to eight fingers spaced equally apart from one another around a perimeter of the device housing. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner in view of Grubac such that there were a plurality of device fingers comprises up to eight fingers spaced equally apart from one another around a perimeter of the device housing because it would only require a duplication of parts without changing how the device operates. see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
Regarding claim 8, Bonner discloses an electronic controller (controller of generator, see paragraph [0014])  within the device housing and coupled to the electrode. 
Regarding claims 11-15,  Bonner discloses as shown in Figure 2A, an implantable medical device comprising: a device housing (housing of therapy generator 210, see paragraph [0014]); a pacing extension (isolated conductor 230, see paragraph [0014]) extending distally from a distal end of the device housing; a pacing electrode (therapy delivery element 213, see paragraph [0014]) mounted on a distal end of the pacing extension; and a fixation member (fixation member 215, see paragraph [0014]) attached to the distal end of the device housing, the fixation member comprising a plurality of fingers, wherein each finger extends from a fixed end to an arc and from the arc to a free end, wherein the arc is distal to the distal end of the housing, wherein each finger is configured to assume a relaxed condition (figure 2a) and an extended condition (any manual manipulation of the tines disclosed by Bonner towards the distal or front end of the therapy generator constitutes an extended condition)) wherein: the free end is proximal to the fixed end, proximal to the arc, and outward of the arc in the relaxed condition; see Figure 2A; such that the arc is between the free end and a longitudinal axis of the device housing when each finger is in the relaxed condition, and the pacing electrode is distal to the arc in the relaxed condition, wherein the pacing electrode is distal to the free end in the extended condition. 

    PNG
    media_image1.png
    245
    840
    media_image1.png
    Greyscale

Bonner fails to disclose the free end is distal to the fixed end, distal to the arc, and distal to the distal end of the device housing in the extended condition, each finger is configured to generate a spring force acting in a direction away from the device housing when the free end is displaced toward the device housing, and the plurality of fingers are configured to hold the pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface.
	Grubac, from the same field of endeavor teaches a similar implantable medical device as shown Figures 3, 4A, with a similar fixation member (tines 103, see paragraph [0050]) attached to the distal end of the device housing, the fixation member comprising a plurality of fingers wherein each finger extends from a fixed end to an arc and from the arc to a free end used for the same purpose of fixing an implantable medical device within the heart, wherein the arc is distal to the distal end of the housing, and wherein each finger is configured to assume a relaxed condition and an extended condition, wherein: the free end is proximal to the fixed end, proximal to the arc, and proximal to the distal end of the device housing in the relaxed; Figure 3; where the free end is distal to the fixed end, distal to the arc, and distal to the distal end of the device housing in the extended condition, and the plurality of fingers are configured to hold a pacing electrode (which is attached the housing of the device) against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface. See Figure 4A.
	Grubac discloses wherein each finger generates a spring force acting in a direction to return the finger to the relaxed condition when some portion of the finger is displaced toward the device housing from the relaxed condition, wherein each finger is elastically deformable between the relaxed condition and the extended condition, and each finger is configured to transition from the extended condition to the relaxed condition and configured to transition from the relaxed condition to the extended condition. See paragraph [0050].
Grubac discloses wherein the free end is a rounded end capable of preventing tissue penetration (During deployment and removal, see paragraph [0074]). See paragraph [0050].
Grubac discloses a deployment tube (catheter 200, see paragraph [0049]) having a lumen and the lumen surrounding the plurality of fingers, wherein the deployment tube is capable of slidably translating over the plurality of fingers when each finger in the plurality of fingers is in the extended condition, wherein each finger is capable of transitioning from the extended condition to the relaxed condition when each finger is in the extended condition and the deployment tube is capable of slidably translates over the plurality of fingers in a direction from the distal end of the device housing toward a proximal end of the device housing, wherein each finger is capable of transitioning from the relaxed condition to the extended condition when each finger is in the relaxed condition and the deployment tube slidably translates over the plurality of fingers in a direction from the proximal end of the device housing toward the distal end of the device housing, for the purpose of manipulating the conditions of the fingers.
Grubac discloses an elongate inner member (deployment element 210, see paragraph [0059]) configured to extend through the lumen and abut the proximal end of the device housing, wherein the elongate inner member is configured to be movable with respect to the deployment tube when the elongate inner member extends through the lumen, for the purpose of axially advancing or retracting the housing remotely.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner by substituting the fixation member disclosed by Bonner for the one disclosed by Grubac such that the free end is distal to the fixed end, distal to the arc, and distal to the distal end of the device housing in the extended condition, wherein each finger generates a spring force acting in a direction to return the finger to the relaxed condition when some portion of the finger is displaced toward the device housing from the relaxed condition, wherein the free end is a rounded end capable of preventing tissue penetration, wherein each finger is elastically deformable between the relaxed condition and the extended condition, and each finger is configured to transition from the extended condition to the relaxed condition and configured to transition from the relaxed condition to the extended condition, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	So modified the Office interprets Bonner in view of Grubac as disclosing the plurality of fingers are configured to hold a pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface because the fingers disclosed by Grubac as disclosed as configured to hold the housing against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface and Bonner discloses the pacing electrode is attached to the housing.
Smyth, from the same filed of endeavor teaches a similar implantable medical device as shown in Figure 1, with similar fingers (tines 22, see col. 3, lines 28-44) used for the same purpose of orientating an electrode within the body, and the plurality of fingers are configured to hold the pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface, for the purpose of urging an electrode forward and into engagement with the surrounding tissue. see col. 5, lines 34-51.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner such that each finger is configured to generate a spring force acting in a direction away from the device housing when the free end is displaced toward the device housing, and the plurality of fingers are configured to hold the pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface  in order to configure the tines to urge the electrode forward and into engagement with the surrounding tissue.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner, by including the deployment tube disclosed by Grubac such that the device included a deployment tube having a lumen and the lumen surrounding the plurality of fingers, wherein the deployment tube is configured to be slidably translatable over the plurality of fingers when each finger in the plurality of fingers is in the extended condition, in order to manipulate the positions of the fingers. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner to include the elongate inner member disclosed by Grubac in order to axially advance or retract the housing remotely.
Regarding claims 16-19,  Bonner discloses as shown in Figure 2A, an implantable medical device comprising: a device housing (housing of therapy generator 210, see paragraph [0014]); a pacing extension (isolated conductor 230, see paragraph [0014]) extending distally from a distal end of the device housing; a pacing electrode (therapy delivery element 213, see paragraph [0014]) mounted on a distal end of the pacing extension; and a fixation member (fixation member 215, see paragraph [0014]) attached to the distal end of the device housing, the fixation member comprising a plurality of fingers, wherein each finger extends from a fixed end to an arc and from the arc to a free end, wherein the arc is distal to the distal end of the housing, wherein each finger is configured to assume a relaxed condition (figure 2a) and an extended condition (any manual manipulation of the tines disclosed by Bonner towards the distal or front end of the therapy generator constitutes an extended condition)) and 
wherein: the free end is proximal to the fixed end, proximal to the arc, and outward of the arc in the relaxed condition; see Figure 2A; such that the arc is between the free end and a longitudinal axis of the device housing when each finger is in the relaxed condition, and the pacing electrode is distal to the arc in the relaxed condition, wherein the pacing electrode is distal to the free end in the extended condition. 

    PNG
    media_image1.png
    245
    840
    media_image1.png
    Greyscale

Bonner fails to disclose the free end is distal to the fixed end, distal to the arc, and distal to the distal end of the device housing in the extended condition, each finger is configured to generate a spring force acting in a direction away from the device housing when the free end is displaced toward the device housing, and the plurality of fingers are configured to hold the pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface.
	Grubac, from the same field of endeavor teaches a similar implantable medical device as shown Figures 3, 4A, with a similar fixation member (tines 103, see paragraph [0050]) attached to the distal end of the device housing, the fixation member comprising a plurality of fingers wherein each finger extends from a fixed end to an arc and from the arc to a free end used for the same purpose of fixing an implantable medical device within the heart, wherein the arc is distal to the distal end of the housing, and wherein each finger is configured to assume a relaxed condition and an extended condition, wherein: the free end is proximal to the fixed end, proximal to the arc, and proximal to the distal end of the device housing in the relaxed; Figure 3; where the free end is distal to the fixed end, distal to the arc, and distal to the distal end of the device housing in the extended condition, and the plurality of fingers are configured to hold a pacing electrode (which is attached the housing of the device) against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface. See Figure 4A.
	Grubac discloses wherein each finger generates a spring force acting in a direction to return the finger to the relaxed condition when some portion of the finger is displaced toward the device housing from the relaxed condition, wherein each finger is elastically deformable between the relaxed condition and the extended condition, and each finger is configured to transition from the extended condition to the relaxed condition and configured to transition from the relaxed condition to the extended condition. See paragraph [0050].
Grubac discloses wherein the free end is a rounded end capable of preventing tissue penetration (During deployment and removal, see paragraph [0074]). See paragraph [0050].
Grubac discloses a deployment tube (catheter 200, see paragraph [0049]) having a lumen and the lumen surrounding the plurality of fingers, wherein the deployment tube is capable of slidably translating over the plurality of fingers when each finger in the plurality of fingers is in the extended condition, wherein each finger is capable of transitioning from the extended condition to the relaxed condition when each finger is in the extended condition and the deployment tube is capable of slidably translates over the plurality of fingers in a direction from the distal end of the device housing toward a proximal end of the device housing, wherein each finger is capable of transitioning from the relaxed condition to the extended condition when each finger is in the relaxed condition and the deployment tube slidably translates over the plurality of fingers in a direction from the proximal end of the device housing toward the distal end of the device housing, for the purpose of manipulating the conditions of the fingers.
Grubac discloses an elongate inner member (deployment element 210, see paragraph [0059]) configured to extend through the lumen and abut the proximal end of the device housing, wherein the elongate inner member is configured to be movable with respect to the deployment tube when the elongate inner member extends through the lumen, further comprising a handle (proximal end of plunger 212, see paragraph [0059]) secured to a proximal end of the elongate inner member, wherein the handle comprises a control member coupled to a proximal end of the deployment tube, for the purpose of axially advancing or retracting the housing remotely.

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner by substituting the fixation member disclosed by Bonner for the one disclosed by Grubac such that the free end is distal to the fixed end, distal to the arc, and distal to the distal end of the device housing in the extended condition, wherein each finger generates a spring force acting in a direction to return the finger to the relaxed condition when some portion of the finger is displaced toward the device housing from the relaxed condition, wherein the free end is a rounded end capable of preventing tissue penetration, wherein each finger is elastically deformable between the relaxed condition and the extended condition, and each finger is configured to transition from the extended condition to the relaxed condition and configured to transition from the relaxed condition to the extended condition, because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
	So modified the Office interprets Bonner in view of Grubac as disclosing the plurality of fingers are configured to hold a pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface because the fingers disclosed by Grubac as disclosed as configured to hold the housing against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface and Bonner discloses the pacing electrode is attached to the housing.
Smyth, from the same filed of endeavor teaches a similar implantable medical device as shown in Figure 1, with similar fingers (tines 22, see col. 3, lines 28-44) used for the same purpose of orientating an electrode within the body, and the plurality of fingers are configured to hold the pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface, for the purpose of urging an electrode forward and into engagement with the surrounding tissue. see col. 5, lines 34-51.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner such that each finger is configured to generate a spring force acting in a direction away from the device housing when the free end is displaced toward the device housing, and the plurality of fingers are configured to hold the pacing electrode against the tissue when the free end of each finger is displaced from the related condition toward the housing by a tissue surface  in order to configure the tines to urge the electrode forward and into engagement with the surrounding tissue.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner, by including the deployment tube disclosed by Grubac such that the device included a deployment tube having a lumen and the lumen surrounding the plurality of fingers, wherein the deployment tube is configured to be slidably translatable over the plurality of fingers when each finger in the plurality of fingers is in the extended condition, in order to manipulate the positions of the fingers. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner to include the elongate inner member disclosed by Grubac in order to axially advance or retract the housing remotely.
20. The medical system of claim 19.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0035748 (Bonner et al.) in view of U.S. Patent Publication Number 2012/0172892 (Grubac), U.S. Patent Number 3,939,843 (Smyth) as applied to claim 1 above, and further in view of U.S. Patent Number 3,835,864 (Rasor et al.)
Regarding claim 9, Bonner in view of Grubac fail to disclose wherein the pacing extension of the device includes a tapered distal tip, and the electrode of the device forms at least a portion of the tapered distal tip. 
Rasor et al., from the same field of endevoar teaches a similar implantable medical apparatus with a pacing extension as shown in Figure 3 where the pacing extension includes a tapered distal tip, and the electrode (electrode 32, see col. 5, lines 23-40) of the device forms at least a portion of the tapered distal tip. See figure 3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner in view of Grubac by substituting the pacing extension disclosed by Bonner in view of Grubac for the one disclosed by Rasor et al. such that the pacing extension of the device includes a tapered distal tip, and the electrode of the device forms at least a portion of the tapered distal tip because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2013/0035748 (Bonner et al.) in view of U.S. Patent Publication Number 2012/0172892 (Grubac), U.S. Patent Number 3,939,843 (Smyth),  as applied to claim 1 above, and further in view of U.S. Patent Number 7,515,971 (Doan)
Regarding claim 14,  Bonner in view of Grubac fail to disclose each fixation finger further includes a discrete radiopaque marker located in proximity to the free end thereof. 
Doan, from the same field of endeavor teaches a similar device as shown in Figures 6A,6B intended to perform the same function using electricity to provide therapy within the vascular system, wherein the device includes fixation fingers (tines 601, see col. 14, line 33), used for the same purpose of anchoring the device, wherein the fingers include a discrete radiopaque marker (marker material 609, see col. 16, lines 27-30) located in proximity to the free end thereof, for the purpose of tracking the position of the fingers using fluoroscopy.
It would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the implantable medical device disclosed by Bonner in view of Grubac such that each fixation finger further includes a discrete radiopaque marker as taught by Doan located in proximity to the free end thereof, in order to track the position of the fingers using fluoroscopy.
Response to Arguments
Applicant’s arguments with respect to the rejection of the claim(s) 1, 2, 3-21 have been considered but are moot because they do not apply to the Smyth reference.
The Office will note, the applicant argued Bonner failed to disclose wherein: the free end is proximal to the fixed end, proximal to the arc, and outward of the arc in the relaxed condition. Upon further consideration, the office respectfully disagrees. Bonner is interpreted as disclosing the free end is proximal to the fixed end, proximal to the arc, and outward of the arc in the relaxed condition as shown below. 

    PNG
    media_image1.png
    245
    840
    media_image1.png
    Greyscale

Regarding the double patenting rejections, the applicant argues the amendment to the claims distinguishes the claims from the issued patent. In response, the office respectfully disagrees. The applicant’s amendments are functional capabilities are implicit to the recitation of:
exposed fixation fingers being released to the relaxed condition with each finger extending in a proximal direction and outward from the housing; and the delivery tool toward the target implant site, after retracting the deployment tube, and thereby wedging the exposed fixation fingers into the compressed condition and between opposing tissue surfaces of the implant site, the wedged fingers being compressed to hold the pacing electrode of the device in intimate tissue contact by a spring force that passively fixates the implantable medical device to tissue at the implant site without penetrating the tissue at the implant site.
In claim 1 of the patent.
While those elements must be "arranged or combined in the same way as in the claim," Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1370 (Fed. Cir. 2008), the reference need not satisfy an ipsissimis verbis test, In re Bond, 910 F.2d 831, 832-33 (Fed. Cir. 1990)
Accordingly, the double patenting rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is (571)270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 am – 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771